DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/30/2020 with respect to claims 1 and 14 on pages 9-10 have been fully considered but they are not persuasive.
	The applicant asserts "Luo et al. do not” modulate the generated scrambling sequence; map the modulated scrambling sequence to time-frequency resources “as recited in claim 1".  Examiner respectfully disagrees.
	As indicated in the OA of 4/30/2020 on page 4, Lou teaches: modulate the generated scrambling sequence (generate sequence; para. 50, where, in transmission, signal processing of the BS modulates symbols [scrambling sequence]; para. 40), and in looking to details, cited para. 50 describes symbols for sequence (the sequence including reference signals) are generated, cited para. 40 describes modulation of symbols for transmission, and further para. 35 describes sequences being reference signals, para. 41 discloses symbols on the reference signal, and para. 06 describes determining reference signals for a resource being a symbol; map the modulated scrambling sequence to time-frequency resources (in transmission, signal processing of the BS maps coded and modulated symbols [scrambling sequence]; para. 40), and in looking to details, cited para. 50 describes symbols for sequence (the sequence including reference signals) are generated, cited para. 40 generate a scrambling sequence of a signal based on an initial seed value" of claim 1 also discloses "sequence is a reference signal".

	Applicant’s arguments with respect to claims 19, 25, and 30 on pages 10-11 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 10-11, 13-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US 2018/0131493 A1, citations shown below are from the provisional application # 62/420,462) hereinafter Luo.
	Regarding claim 1, Luo teaches an apparatus of a next generation node B (gNB) (element 310; fig. 3, 5G new radio; para. 04), comprising: a radio frequency (RF) interface (TX processor 316 to transmitter 318; fig. 3); and baseband circuitry (baseband processor; para. 25 requiring baseband circuitry), comprising one or more processors (baseband processor; para. 25) configured to: generate a scrambling sequence of a signal based on an initial seed value (determine how to generate scrambling codes; para. 06, sequence [scrambling sequence] as scrambling code [scrambling sequence], sequence is a reference signal; para. 84, BS generates sequence based on one or more determined indices; para. 49 and para. 85 where "based on ... determined indices" indicates initial seed value), wherein the initial seed value is based on a time domain instance of the signal (indices based on symbol index; para. 49 where sequence which refers to reference signals and scrambling codes are function of index, and where symbol index indicates time domain instance) and on a subcarrier spacing parameter (tone spacings for numerology, different tone spacings; para. 06, indices based on frequency tone index; para. 49); modulate the generated scrambling sequence (generate sequence including reference signals generated for symbols; para. 50, where, in transmission, signal processing of the BS modulates symbols [scrambling sequence]; para. 40); map the modulated scrambling sequence to time-frequency resources (in transmission, signal processing of the BS maps coded and modulated symbols [scrambling sequence]; para. 40); and send the time-frequency resources to the RF interface for transmission to a User Equipment (UE) (BS transmit signal based on sequence [scrambling sequence] to UE; para. 73 where transmission is performed by TX processor and transmitter of BS).
	Regarding claim 2, Luo teaches the time domain instance comprises an Orthogonal Frequency Division Multiplexing (OFDM) symbol number within a slot (physical channel carrying OFDM symbol stream; para. 40, sequence is function based on symbol index; para. 49 where symbol index indicates time domain instance, symbol within slot; para. 71 and fig. 2C).
	Regarding claim 3, Luo teaches the one or more processors are further configured to calculate the initial seed value using a slot index parameter (indices based on slot index; para. 49).
	Regarding claim 6, Luo teaches the scrambling sequence comprises a reference signal (reference signal (DM-RS) based on sequence [scrambling sequence]; para. 65 and para. 73).
	Regarding claim 7, Luo teaches the reference signal comprises a demodulation reference signal (DM-RS) (demodulation reference signal (DM-RS) based on sequence; para. 65 and para. 73).
	Regarding claim 10, Luo teaches the reference signal comprises a channel state information reference signal (CSI-RS) (reference signal includes channel state information reference signal (CSI-RS); para. 37, sequences used to generate CSI-RS; para. 49 and para. 73).
	Regarding claim 11, Luo teaches the one or more processors are further configured to calculate the initial seed value using an Orthogonal Frequency Division Multiplexing (OFDM) symbol index (physical channel carrying OFDM symbol stream; para. 40, indices based on symbol index; para. 49, symbol within slot; para. 71 and fig. 2C) of a CSI-RS symbol in the slot (reference signal includes CSI-RS; para. 37, symbol within slot; para. 71 and fig. 2C).
	Regarding claim 13, Luo teaches the RF interface further receives, from the UE, second time-frequency resources (channel estimator 374 estimates channel from reference signal transmitted from UE; para. 40 where reference signal indicates second time-frequency resources), and the one or more processors are further configured to: descramble the second time-frequency resources (UE utilizes scrambling to transmit reference signal; para. 49, UE transmits RS to BS, BS perform channel estimation and decode scrambled data of UL signal; fig. 13), resulting in a modulated scrambling sequence (eNB recovers information modulated onto UL carrier; para. 45); and perform estimation of a channel over which the second time-frequency resources were sent by the UE based on the modulated scrambling sequence (channel estimator 374 estimates channel from reference signal [second time-frequency resources] transmitted from UE; para. 40, UE utilizes scrambling to transmit reference signal (RS); para. 49, UE transmits RS to BS, BS perform channel estimation and decode scrambled data of UL signal; fig. 13).

	Regarding claim 14, Luo teaches an apparatus of a User Equipment (UE) (element 350; fig. 3, UE; para. 40), comprising: a radio frequency (RF) interface (TX processor 368 to transmitter 354; fig. 3); and baseband circuitry (baseband processor; para. 25 requiring baseband circuitry) comprising one or more processors (baseband configured to: generate a scrambling sequence of a reference signal based on an initial seed value (determine how to generate scrambling codes [scrambling sequence]; para. 06, sequence [scrambling sequence] as scrambling code [scrambling sequence], sequence is a reference signal; para. 84, UE generates sequences; para. 35, UE utilizes sequences, sequence is function based on determined indices; para. 49 where "based on determined indices" indicates initial seed value), wherein the initial seed value is based on a time domain instance of the reference signal (indices based on symbol index; para. 49 where sequence which refers to reference signals and scrambling codes are function of index, and where symbol index indicates time domain instance) and on a subcarrier spacing parameter within a slot (tone spacings for numerology, different tone spacings; para. 06, indices based on frequency tone; para. 49); modulate the generated scrambling sequence of the reference signal, resulting in a modulated reference signal (UE transmits signal based on sequence to BS, signal is reference signal (RS), signal is modulated; para. 84 and thus resulting in modulated reference signal); map the generated scrambling sequence to time-frequency resources (fig. 2C showing mapping of RS on time-frequency resources); and send the time-frequency resources comprising the modulated reference signal to the RF interface for transmission (fig. 2C showing mapping of RS on time-frequency resources for transmission) to a next generation node B (gNB) (UE transmits reference signal to BS; para. 77, element 310; fig. 3, 5G new radio; para. 04).
Regarding claim 16, Luo teaches the one or more processors are further configured to calculate the initial seed value using a slot index parameter (indices based on slot index; para. 49).
	Regarding claim 17, Luo teaches the initial seed value is further based on one or more of the following: a cyclic prefix; a scrambling identifier; a Demodulation Reference Signal (DM-RS) repetition index; or an Orthogonal Frequency Division Multiplexing (OFDM) symbol index (physical channel carrying OFDM symbol stream; para. 40, indices based on symbol index; para. 49, symbol within slot; para. 71 and fig. 2C) of a Channel State Information Reference Signal (CSI-RS) symbol in the slot (reference signal includes CSI-RS; para. 37, symbol within slot; para. 71 and fig. 2C).
	Regarding claim 18, Luo teaches the RF interface further receives, from the gNB, second time-frequency resources comprising second modulated reference signals (UE receives reference signal through antenna transmitted by BS para. 41 where reference signal indicates second time-frequency resource, UE demodulates signal transmitted by BS; para. 41 indicating modulated reference signal) and the one or more baseband processors are further configured to: descramble the second time-frequency resources (BS transmit signal based on sequence to UE; para. 73, BS transmit RS to UE, UE performs channel estimation and decode scrambled data of DL signal; fig. 10), resulting in the second modulated reference signals (recover signal transmitted from BS; para. 41); and perform estimation of a channel over which the second time-frequency resources were sent (UE receives signal, channel estimator 358 estimates channel; para. 41 and fig. 10) by the gNB based on the modulated reference signals (recover signal transmitted from BS; para. 41).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Lee et al. (US 2012/0176885 A1) hereinafter Lee.
	Regarding claim 5, Luo does not explicitly disclose wherein the one or more processors are further configured to calculate the initial seed value using a cyclic prefix parameter.
	However, in the same field of endeavor, Lee teaches wherein the one or more processors are further configured to calculate the initial seed value using a cyclic prefix parameter (reference signal sequence initialized based on normal or extended CP indication; para. 201 where "sequence initialized" indicates initial seed value).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lee to the system of Luo in order to improve to communication performances in an LTE system, where Luo’s generating a sequence using mixed numerologies (para. 01, para. 06) along with Lee’s generation of a sequence (para. 09-para. 11, para. 21) improves the system by improving communication performances in an LTE system.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Ko et al. (WO 2019/022575 A1, citations shown below are from the provisional application # 62/538,065) hereinafter Ko.
Regarding claim 8, Luo does not explicitly disclose wherein the one or more processors are further configured to calculate the initial seed value using a DM-RS repetition index.
	However, in the same field of endeavor, Ko teaches wherein the one or more processors are further configured to calculate the initial seed value using a DM-RS repetition index (SS block index used for DMRS sequence initialization [initial seed], SS block used for repetition count; page 17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ko to the system of Luo in order to provide simplicity of gNB/UE implementation (page 12), where Luo’s generating a sequence using mixed numerologies (para. 01, para. 06) along with Ko’s sequence for enhanced time indication detection performance (pages 12-13) improves the system by providing simplicity of gNB/UE implementation, thereby reducing complexity of the system and simplifying interoperability between entities manufactured by different providers.

Claim 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Li et al. (US 2019/0349893 A1) hereinafter Li.
	Regarding claim 9, Luo does not explicitly disclose the one or more processors are further configured to calculate the initial seed value using a configurable scrambling identity parameter.
	However, in the same field of endeavor, Li teaches the one or more processors are further configured to calculate the initial seed value using a configurable scrambling identity parameter (initial value of sequence based on transmission parameter; para. 153, transmission parameter may be cell ID; para. 154, cell ID is current cell in which UE is located; para. 143 where cell ID indicates scrambling ID parameter and thus configurable scrambling identity parameter).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Luo in order to check transmission parameters, where Luo’s generating a sequence using mixed numerologies (para. 01, para. 06) along with Li’s checking of transmission parameters (para. 04-para. 06) improves the system by enabling to check whether an information bit is correct in transmission using a sequence thereby reducing uncorrectable errors in an entire subsequent transmission process.

	Regarding claim 15, Luo does not explicitly disclose the time domain instance comprises an Orthogonal Frequency Division Multiplexing (OFDM) symbol number within the slot.
	However, in the same field of endeavor, Li teaches the time domain instance comprises an Orthogonal Frequency Division Multiplexing (OFDM) symbol number within the slot (initial value of sequence based on symbol in slot and numbers are assigned to mini-slots, mini-slots being time domain resource; para. 239, OFDM used in uplink; para. 109).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Luo in order to check transmission parameters, where Luo’s generating a sequence .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Kundargi et al. (US 2019/0053072 A1, citations shown below are from the provisional application # 62/544,719) hereinafter Kundargi.
	Regarding claim 12, Luo does not explicitly disclose the initial seed value does not depend on the OFDM symbol number when the channel state information reference signal is configured for beam management.
	However, in the same field of endeavor, Kundargi teaches the initial seed value does not depend on the OFDM symbol number (sequences initialized based on SS beam; 34th page where based on SS beam indicates not depend on OFDM symbol number) when the channel state information reference signal is configured for beam management (CSI-RS beam linked to SS beam used for beam pairing; 34th page where "used for" indicates configured for and "beam pairing" indicates beam management).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique Kundargi to the system of Luo in order to indicate linkage of SS beam and CSI-RS beam, where sequence using mixed numerologies (para. 01, para. 06) along with Kundargi’s initialization of CSI-RS sequences based on SS beam (pages 33-34) improves the system by providing simplicity of gNB/UE implementation, thereby reducing complexity .

Claim 19-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Li, and further in view of Ahn et al. (US 2017/0150500 A1) hereinafter Ahn.
	Regarding claim 19, Luo teaches an apparatus of a user equipment (UE) (element 350; fig. 3, UE; para. 40, 5G; para. 04) comprising: a radio frequency (RF) interface (TX processor 368 to TX/RX 354; fig. 3); and baseband circuitry (baseband processor; para. 25 requiring baseband circuitry) comprising one or more processors (baseband processor; para. 25) configured to: scramble encoded bits using a scrambling sequence (determine how to generate scrambling codes [scrambling sequence]; para. 06, sequence [scrambling sequence] as scrambling code [scrambling sequence]; para. 84, UE generates sequences; para. 35, UE utilizes sequences, sequence is function based on determined indices; para. 49 where "based on determined indices" indicates initial seed value), wherein the scrambling sequence is generated based on an initial seed value (UE utilizes sequences, sequence is function based on determined indices; para. 49 where "based on determined indices" indicates initial seed value).
	Luo does not explicitly disclose the initial seed value is based on a Radio Network Temporary Identifier parameter and a codeword index, wherein the scrambled encoded bits comprise a bitwise modulo 2 addition of the scrambling sequence and the encoded bits, and the scrambled encoded bits are modulated using the initial seed value and mapped to time-frequency resources; and send the scrambled encoded bits to the RF interface for transmission to a next generation Node B (gNB).
	However, in the same field of endeavor, Li teaches the initial seed value is based on a Radio Network Temporary Identifier parameter (determine initial value [initial seed value] of sequence [scrambling sequence] based on transmission parameters; para. 148, transmission parameters based on RNTI; para. 189, 5G para. 96) and a codeword index (initial value for sequence value using code word value; para. 186 where codeword value indicates codeword index), wherein the scrambled encoded bits comprise a bitwise modulo 2 addition of the scrambling sequence and the encoded bits (adding scrambling sequence and data using mod 2; para. 227 where data indicates encoded bits, each bit in sequence using shift register and Gold sequence; para. 100-101 and para. 184 indicating bitwise modulo 2 addition).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Luo in order to check transmission parameters, where Luo’s generating a sequence using mixed numerologies (para. 01, para. 06) along with Li’s checking of transmission parameters (para. 04-para. 06) improves the system by enabling to check whether an information bit is correct in transmission using a sequence thereby reducing uncorrectable errors in an entire subsequent transmission process.
	Li does not explicitly disclose the scrambled encoded bits are modulated using the initial seed value and mapped to time-frequency resources; and send the scrambled encoded bits to the RF interface for transmission to a next generation Node B (gNB).
	However, in the same field of endeavor, Ahn teaches the scrambled encoded bits are modulated using the initial seed value (modulation of bit, using seed, of symbols including sequence and reference signal; para. 98-105) and mapped to time-frequency resources (UE transmits signal on subcarrier; para. 97, UE includes RF unit to transmit signal; para. 109, where transmitting signal on subcarrier from an RF unit indicates mapping to time-frequency resources); and send the scrambled encoded bits to the RF interface for transmission to a next generation Node B (gNB) (UE transmits signal on subcarrier; para. 97, UE includes RF unit to transmit signal, transmission of signal from UE 130 to base station 120; para. 109-110 and fig. 11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ahn to the modified system of Luo and Li in order to utilize unlicensed spectrum, where of Luo and Li's modified system along with Ahn's use of reference signal and sequence to utilize unlicensed spectrum improves the system by increasing mobility, security, communication quality, and throughput through use of unlicensed spectrum.
	Regarding claim 20, the combination of Luo, Li, and Ahn, specifically Luo teaches the signal comprises data (UE transmits data; para. 77).
	Regarding claim 21, Luo does not explicitly disclose the initial seed value further is based on a scrambling identifier (ID) for data transmission.
	However, in the same field of endeavor, Li teaches the initial seed value further is based on a scrambling identifier (ID) for data transmission (transmission 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Luo in order to check transmission parameters, where Luo’s generating a sequence using mixed numerologies (para. 01, para. 06) along with Li’s checking of transmission parameters (para. 04-para. 06) improves the system by enabling to check whether an information bit is correct in transmission using a sequence thereby reducing uncorrectable errors in an entire subsequent transmission process.
	Regarding claim 23, Luo does not explicitly disclose the initial seed value further is based on a physical cell identifier in response to the scrambling identifier for data transmission being unavailable.
	However, in the same field of endeavor, Li teaches the initial seed value further is based on a physical cell identifier (transmission parameters based on time domain resource index or cell identifier; para. 13 where scrambling ID being time domain resource index) in response to the scrambling identifier for data transmission being unavailable (transmission parameters based on time domain resource index or cell identifier; para. 13 where “or” indicates in response to time domain resource index being unavailable).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Luo in order to check transmission parameters, where Luo’s generating a sequence 
	Regarding claim 24, Luo teaches second time-frequency resources comprising a second scrambling sequence and second encoded bits are received from the gNB using the RF interface (data scrambled with scrambling code; para. 06, UE receives data transmitted by BS para. 28-para. 29, coding at BS; para. 40, RX processor 356 to TX/RX 354; fig. 3 indicating RF interface) and the one or more baseband processors: descramble the second encoded bits from the received second time-frequency resources (BS transmit signal based on sequence to UE; para. 73 and fig. 10 showing BS transmission to UE and UE perform channel estimation and decode scrambled data).
	Luo does not explicitly disclose by bitwise modulo 2 addition of the second scrambling sequence and the second encoded bits.
	However, in the same field of endeavor, Li teaches by bitwise modulo 2 addition of the second scrambling sequence and the second encoded bits (adding scrambling sequence and data using mod 2; para. 227 where data indicates encoded bits, each bit in sequence using shift register and Gold sequence; para. 100-101 and para. 184 indicating bitwise modulo 2 addition).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Luo in order to check transmission parameters, where Luo’s generating a sequence .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Li, in view of Ahn, and further in view of Lu et al. (US 2019/0364588 A1) hereinafter Lu.
	Regarding claim 22, Luo does not explicitly disclose the scrambling ID for data transmission is configured by the one or more baseband processors using higher layer information, wherein the higher layer information is selected from a group consisting of minimum system information, remaining minimum system information, system information block, and radio resource control signaling.
	However, in the same field of endeavor, Li teaches the scrambling ID for data transmission (transmission parameters based on time domain resource index; para. 13 where time domain resource index indicates scrambling ID).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Luo in order to check transmission parameters, where Luo’s generating a sequence using mixed numerologies (para. 01, para. 06) along with Li’s checking of transmission parameters (para. 04-para. 06) improves the system by enabling to check whether an information bit is correct in transmission using a sequence thereby reducing uncorrectable errors in an entire subsequent transmission process.
is configured by the one or more baseband processors using higher layer information, wherein the higher layer information is selected from a group consisting of minimum system information, remaining minimum system information, system information block, and radio resource control signaling.
	However, in the same field of endeavor, Lu teaches is configured by the one or more baseband processors using higher layer information (scrambling id assigned by BS; para. 188, RF circuit, Wi-Fi module; para. 260 and fig. 19), wherein the higher layer information is selected from a group consisting of minimum system information, remaining minimum system information, system information block, and radio resource control signaling (BS assigning scrambling id using radio resource control (RRC); para. 188).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lu to the modified system of Luo, Li, and Ahn in order to assign scrambling identifiers, where Luo, Li, and Ahn’s modified system along with Lu’s assign scrambling identifiers (para. 24) improves the system by avoiding inconsistency in data transmission, thereby improving reliability.

Claim 25-28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li view of Luo, and further in view of Ahn.
	Regarding claim 25, Li teaches an apparatus of a next generation node B (gNB) (gNB; para. 96), comprising: a radio frequency (RF) interface (transmitter and ; and baseband circuitry (wireless communication; para. 96 requiring baseband circuitry) comprising one or more processors (processor performing functions; para. 340) configured to: scramble encoded bits of a downlink control channel (sent data in control information is scrambled; para. 252 indicating control channel, communication applicable to downlink; para. 97) using a scrambling sequence generated based on an initial seed value (determine initial value [initial seed value] of sequence [scrambling sequence] based on transmission parameters; para. 148), wherein the initial seed value is based on: a slot index parameter (transmission parameters include slot index; para. 198); a radio network temporary identifier parameter (transmission parameters based on radio network temporary identifier (RNTI); para. 189); wherein the scrambled encoded bits comprise a bitwise modulo 2 addition of the scrambling sequence and the encoded bits (adding scrambling sequence and data using mod 2; para. 227 where data indicates encoded bits, each bit in sequence using shift register and Gold sequence; para. 100-101 and para. 184 indicating bitwise modulo 2 addition).
	Li does not explicitly disclose a starting symbol index of the downlink control channel transmission; the scrambled encoded bits are modulated using the initial seed value and mapped to time-frequency resources; and send the scrambled encoded bits to the RF interface for transmission to a User Equipment (UE).
	However, in the same field of endeavor, Lou teaches a starting symbol index of the downlink control channel transmission (indices based on symbol index; para. 49, determine how to generate scrambling codes; para. 06, sequence [scrambling .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Luo to the system of Li in order to check transmission parameters, where Li’s checking of transmission parameters (para. 04-para. 06) along with Luo’s generating a sequence using mixed numerologies (para. 01, para. 04, para. 06) improves the system by enabling support for 5G standardization and checking the parameters for mixed numerologies, thereby enabling operation between different providers.
	Lou does not explicitly disclose the scrambled encoded bits are modulated using the initial seed value and mapped to time-frequency resources; and send the scrambled encoded bits to the RF interface for transmission to a User Equipment (UE).
	However, in the same field of endeavor, Ahn teaches the scrambled encoded bits are modulated using the initial seed value (modulation of bit, using seed, of symbols including sequence and reference signal; para. 98-105) and mapped to time-frequency resources (UE transmits signal on subcarrier; para. 97, UE includes RF unit to transmit signal; para. 109, where transmitting signal on subcarrier from an RF unit indicates mapping to time-frequency resources); and send the scrambled encoded bits to the RF interface for transmission to a User Equipment (UE) (BS transmits signal on subcarrier; para. 97, BS includes RF unit to transmit signal, transmission of signal from base station 120 to UE 130; para. 109-110 and fig. 11).
 to provide the technique of Ahn to the modified system of Lou and Li in order to utilize unlicensed spectrum, where Luo and Li's modified system along with Ahn's use of reference signal and sequence to utilize unlicensed spectrum improves the system by increasing mobility, security, communication quality, and throughput through use of unlicensed spectrum.
	Regarding claim 26, the combination of Li, Lou, and Ahn, specifically Li teaches the initial seed value is based on: a physical cell identifier (transmission parameters based on cell ID; cell ID is physical ID; para. 143); a virtual cell identifier; or a scrambling identifier (transmission parameter based on uplink/downlink indication; para. 107-para. 109 where UL/DL indication indicates scrambling identifier).
	Regarding claim 27, the combination of Li, Lou, and Ahn, specifically Li teaches the initial seed value is based on a scrambling identifier (transmission parameter based on uplink/downlink indication; para. 107-para. 109) and the one or more processors are further configured to separately configure the scrambling identifier for downlink and uplink transmission (uplink/downlink indication may be different for UL Tx and DL Tx; para. 109-para. 110).
	Regarding claim 28, the combination of Li, Lou, and Ahn, specifically Li teaches the initial seed value is based on a scrambling identifier and the one or more processors are further configured to configure the scrambling identifier for both downlink and uplink transmission (uplink/downlink indication may be same for UL Tx and DL Tx; para. 109-para. 110).

Regarding claim 30, Li teaches an apparatus of a user equipment (UE) (UE, transmission methods applied in UL and DL; para. 96-97 and fig. 1), comprising: a radio frequency (RF) interface (modem processor 1105 connected to transmitter 1101; fig. 16); and baseband circuitry (wireless communication; para. 96 requiring baseband circuitry) comprising one or more processors (processor performing functions; para. 340) configured to: scramble encoded bits of an uplink control channel (data in control information; para. 252 indicating control channel, communication applicable to uplink; para. 97) using a scrambling sequence (determine initial value of sequence based on transmission parameters; para. 148), wherein the scrambling sequence is generated based on an initial seed value (determine initial value of sequence based on transmission parameters; para. 148) and the initial seed value is based on one or more of: a slot index parameter (transmission parameters include slot index; para. 198); a radio network temporary identifier parameter (transmission parameters based on RNTI; para. 189); wherein: the scrambled encoded bits comprise a bitwise modulo 2 addition of the scrambling sequence and the encoded bits (adding scrambling sequence and data using mod 2; para. 227 where data indicates encoded bits, each bit in sequence using shift register and Gold sequence; para. 100-101 and para. 184 indicating bitwise modulo 2 addition).
	Li does not explicitly disclose a starting symbol index of the uplink control channel transmission; the scrambled encoded bits are modulated using the initial seed value and mapped to time-frequency resources; and send the scrambled encoded bits to the RF interface for transmission to a next generation node B.
 Lou teaches a starting symbol index of the uplink control channel transmission (indices based on symbol index; para. 49, determine how to generate scrambling codes; para. 06, sequence [scrambling sequence] as scrambling code [scrambling sequence]; para. 84, UE utilizes sequence based on one or more determined indices; para. 49 and para. 85 where "based on ... determined indices" indicates initial seed value).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Luo to the system of Li in order to check transmission parameters, where Li’s checking of transmission parameters (para. 04-para. 06) along with Luo’s generating a sequence using mixed numerologies (para. 01, para. 04, para. 06) improves the system by enabling support for 5G standardization and checking the parameters for mixed numerologies, thereby enabling operation between different providers.
	Lou does not explicitly disclose the scrambled encoded bits are modulated using the initial seed value and mapped to time-frequency resources; and send the scrambled encoded bits to the RF interface for transmission to a next generation node B.
	However, in the same field of endeavor, Ahn teaches the scrambled encoded bits are modulated using the initial seed value (modulation of bit, using seed, of symbols including sequence and reference signal; para. 98-105) and mapped to time-frequency resources (UE transmits signal on subcarrier; para. 97, UE includes RF unit to transmit signal; para. 109, where transmitting signal on subcarrier from an RF unit indicates mapping to time-frequency resources); and send the scrambled encoded bits to the RF interface for transmission to a next generation node B (UE transmits signal on subcarrier; para. 97, UE includes RF unit to transmit signal, transmission of signal from UE 130 to base station 120; para. 109-110 and fig. 11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ahn to the modified system of Lou and Li in order to utilize unlicensed spectrum, where Luo and Li's modified system along with Ahn's use of reference signal and sequence to utilize unlicensed spectrum improves the system by increasing mobility, security, communication quality, and throughput through use of unlicensed spectrum.
	Regarding claim 31, the combination of Li, Lou, and Ahn, specifically Li teaches wherein the initial seed value is further based on a physical cell identifier (transmission parameters based on cell ID; cell ID is physical ID; para. 143), a virtual cell identifier, or a scrambling identifier (transmission parameter based on uplink/downlink indication; para. 107-para. 109 where UL/DL indication indicates scrambling identifier).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lou, in view of Ahn, and further in view of Wang et al. (US 2019/0069284 A1) hereinafter Wang.
	Regarding claim 29, the combination of Li, Lou, and Ahn does not explicitly disclose the one or more processors are further configured to initialize the scrambling sequence for the downlink control channel as a function of a starting symbol for a control resource set.
Wang teaches the one or more processors are further configured to initialize the scrambling sequence for the downlink control channel as a function of a starting symbol for a control resource set (initial value of scrambling sequence of downlink control channel based on control channel resource set (CORESET); para. 334 and para. 338 and table 50).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wang to the modified system of Li, Lou, and Ahn in order to implementing interference randomization, where Li, Lou, and Ahn’s modified system along with Wang’s scrambling and descrambling (para. 04-para. 05) improves the system by implementing interference randomization, thereby reducing interference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Wikipedia entry for “Scrambler” (web.archive.org/web/20161130111556/https://en.wikipedia.org/wiki/Scrambler) discloses shift register applying modulo-two addition.
	Wikipedia entry for “linear feedback shift register” (web.archive.org/web/20170324104200/https://en.wikipedia.org/wiki/Linear-feedback_shift_register) discloses shift register running at the same bit rate for scrambling.

	Davydov et al. (US 2018/0091277 A1) discloses scrambling and modulation of channel state information reference signals (CSI-RS) for full-dimensional multiple-input-multiple-output (FD-MIMO) systems.
	Kim et al. (US 2016/0021565 A1) discloses a method for canceling interference in wireless communication system and apparatus therefor.
	Sun et al. (US 2018/0198648 A1) discloses signal scrambling sequence techniques for wireless communications.

	The examiner notes foreign patent document WO 2019/022575 A1 (Ko), and non-patent documents linear-feedback shift register, scramblers, and provisional application nos. 62/420,462 (Luo), 62/538,065 (Ko), and 62/544,719 (Kundargi) has been provided in the OA of 4/30/2020 and thus, are not included in the instant Office Action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J. L. P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413